TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00525-CV




Richard Hardy, Appellant

v.

A. F. Nagel, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 197,874-B, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Richard Hardy has filed a motion to dismiss this appeal in which he asserts that the
parties have settled their dispute.  We grant the motion and dismiss this appeal.  See Tex. R. App.
P. 42.1(a).
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant’s Motion
Filed:   December 2, 2005